Exhibit 99.03 Southern Company Significant Factors Impacting EPS Three Months Ended September Year-to-Date September Change Change Consolidated Earnings Per Share– As Reported (See Notes) $ $ Significant Factors: Traditional Operating Companies Southern Power Parent Company and Other - Additional Shares Total–As Reported $ $ Three Months Ended September Year-to-Date September Change Change Consolidated Earnings Per Share– Excluding Items (See Notes) $ $ Total–As Reported MC Asset Recovery Insurance Settlement Total–Excluding Items $ $ Notes - For the three months and nine months ended September 30, 2012 and 2011, dilution does not change basic earnings per share by more than 3 cents and is not material. - In March 2009, Southern Company recorded a charge related to a settlement agreement with MC Asset Recovery, LLC (MCAR) to settle a lawsuit. Southern Company filed an insurance claim for a portion of the MCAR settlement amount.In June 2012, Southern Company received an insurance recovery related to this claim.Earnings for the nine months ended September 30, 2012 include 2 cents a share for the MCAR insurance recovery. - Certain prior year data has been reclassified to conform with current year presentation. - All figures in this earnings release are preliminary and remain subject to the completion of normal quarter-end accounting procedures and adjustments, which could result in changes to these preliminary results.In addition, certain classifications and rounding may be different from final results published in the Form 10-Q.
